Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 07/16/2020.
Claims 1 – 20 are currently pending and have been examined in this application.

Allowable Subject Matter
Claims 1, 19 and 20 would be allowable if rewritten or amended to overcome the outstanding rejection(s) under Double Patenting, 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 10, 12, 14, 17 and 18 of instant application 16/930,801 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 19 and 20 of prior U.S. Patent No. 10,748,087. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 12, 14, 17 and 18 of instant application 16/930,801 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 19 and 20 of U.S. Patent No. 10,748,087. Although the claims at issue are not identical, they are not patentably distinct from each other because independent Claim 1 and dependent Claims 10, 12, 14, 17 and 18 of the instant application recite the limitations of independent Claims 1, 19 and 20 in the referenced patent. 
Additionally, the following table illustrates claim mapping between the instant application 16/930,801 and Patent No. 10,748,087.
Application Claims
Patent Claims
1, 10, 12, 14, 17 and 18
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
11
11
13
13
15
15
16
17



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
There is insufficient antecedent basis for the limitations in the claims. Appropriate correction is required.
Claim 1 recites:
“the plurality of seats” at line 5
“the fare class” at line 5
“the passenger” at line 22
“the airline flights” at line 22
“the latest conditions” and “the latest time period” at line 23
Claims 19 and 20 are rejected based on the same rationale. Claims 2-18 depend from Claim 1 and are rejected based on their dependency on Claim 1.

Claim 12 recites:
“the flight” at line 9.

Claim 14 recites:
“the seat booking” at line 4.

Claim15 recites:
“the set of flight leg bookings” at lines 2 and 3.

Claim 16 recites:
“the minimum acceptable amount” at line 7.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: 
generating, [by a processor], an electronic ticket voucher having an authorization parameter and a flight leg booking based on a flight leg booking of a seat on a first flight leg of an airline flight; 
determining, [by the processor] based on a set of class authorization level (AU) values and for the fare class, a number of seat protects to fit to a bid-price curve;
 determining, [by the processor] and for the fare class, even-spaced quantiles based upon the number of seat protects to fit in the fare class; 
generating, [by the processor,] a set of expected network revenue (ENR) values based on the even-spaced quantiles associated with a seat; 
remapping, [by the processor] and based on a network value of the flight leg booking, the flight leg booking from the fare class to a network value class corresponding to the network value; 
iteratively updating, [by the processor], the flight leg booking on the electronic ticket voucher based on at least one of the authorization parameter, the network value, the closing the plurality of seats for the flight leg booking in the fare class, the number of seat protects or the remapped flight leg booking; and 
adjusting, [by the processor] and based on the iteratively updating and based on the authorization parameter, a cost on the electronic ticket voucher to provide a different voucher amount for the passenger on the airline flights based on the latest conditions during the latest time period.

The limitation under its broadest reasonable interpretation covers Methods of Organizing Human Activities related to fundamental economic practices (e.g. cost airline ticket) and commercial interactions (e.g. sales activities) but for the recitation of generic computer components (e.g. by a processor). For instance, generating an electronic ticket voucher, determining fare class, and determining network revenue values involve obtaining an airline flight ticket. Further, the claims encompass Mathematical Concepts related to mathematical calculations (e.g. even-spaced quantiles, ENR values). Therefore, the claim is abstract.
Independent Claims 19 and 20 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2-3 are directed to the number of seat protects, Claims 4-5 are directed to active and non-active classes, Claims 6 and 8 are directed to updating the number of seat protects, Claim 7 is directed to allocating the flight leg booking, Claim 9 is directed to a distribution of revenue for the fare class, Claim 10 is directed to denied boarding, Claim 11 is directed to the bid-price curve, Claim 12 is directed a change in authorization parameters, Claim 13 is directed to determining a fare class, Claim 14 is directed to under/over valuation of seat booking, Claim 15 is directed to identifying flight leg bookings, Claim 16 is directed to determining the network value of a flight leg, Claim 17 is directed to opening a plurality of seats and Claim 18 is directed to  determining flight leg booking is a flow booking.   The dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional limitations of a processor for performing the generating, closing, determining, generating, remapping, iteratively updating, and adjusting. Claims 19 and 20 recite the additional elements of a non-transitory computer readable storage medium and a processor for executing the claimed limitations. These are generic computer components recited at a high level of generality as performing generic computer components.
For instance, the steps of generating an electronic ticket is providing a representation of known data. The step of determining a number of seat protects is analyzing data. The steps of determining even-spaced quantiles and generating ENR values involve mathematical operations. The step of remapping the flight leg booking is analyzing/comparing data and producing a result. The steps of iteratively updating the flight leg booking on an electronic ticket voucher and adjusting a ticket voucher amount is updating data which is considered extra-solution activity. Each of the additional
limitations are no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites the additional elements of a processor and a CRM for performing the above steps.  As stated above, the additional elements are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. 

	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1-20 are not patent eligible.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Lessing et al. (US 7,617,136) discloses a revenue management system which includes managing inventory, pricing, and demand forecasting.
Bental et al. (US 2015/0371245) discloses forecasting customers for a given network including determining expected demand and revenue and adjusting schedules accordingly.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683